EMPLOYMENT AGREEMENT

EMPLOYMENT AGREEMENT (“Agreement”), entered into December 29, 2008 (the
“Effective Date”), by and between AIMCO Properties, L.P., a Delaware limited
Partnership (the “Partnership”), and Terry Considine (the “Executive”).

W I T N E S S E T H:

WHEREAS, the Executive possesses unique personal knowledge, experience and
expertise concerning the business and operations conducted by Apartment
Investment and Management Company (the “Company”) through the Partnership and
other entities (the “Company Group”);

WHEREAS, the Company’s wholly-owned subsidiary, AIMCO-GP, Inc., is the general
partner of the Partnership (the “General Partner”);

WHEREAS, the Partnership and the Executive have previously entered into an
employment agreement, effective as of July 29, 1994 (the “Prior Agreement”);

WHEREAS, the Partnership desires to continue to employ the Executive, and the
Executive desires to continue to be employed by the Partnership, upon the terms
and subject to the conditions set forth in this Agreement; and

WHEREAS, effective as of the Effective Date, the Partnership and the Executive
desire to enter into this Agreement as to the terms and conditions of the
Executive’s continued employment with the Partnership.

NOW, THEREFORE, in consideration of the covenants and agreements hereinafter set
forth and other good and valuable consideration, the receipt and sufficiency of
which are hereby acknowledged, the parties hereto agree as follows:

1. EMPLOYMENT AND DUTIES.

1.1. Term of Employment. The Executive’s initial term of employment under this
Agreement shall commence on the Effective Date and shall continue until the
fifth anniversary thereof (the “Initial Term”), unless further extended or
earlier terminated as provided in this Agreement. Unless written notice of
non-renewal is provided by either party at least 90 days prior to the end of the
Initial Term, or the then Renewal Term, if applicable, the Executive’s term of
employment under this Agreement shall automatically be renewed for successive
one (1) year periods (each a “Renewal Term”), until the year in which the
Executive reaches age 70, unless earlier terminated as provided in this
Agreement. The period of time between the Effective Date and the termination of
the Executive’s employment under this Agreement shall be referred to herein as
the “Employment Term.”

1.2. General.

(a) During the Employment Term, the Executive shall have the titles of Chief
Executive Officer and President of the General Partner and the Company and shall
have the authorities, duties and responsibilities customarily exercised by an
individual serving in these positions in a corporation of the size and nature of
the Company and such other authorities, duties and responsibilities as may from
time to time be delegated to him by the Board of Directors of the Company (the
“Board”) that are consistent with the foregoing. If requested by the Board or
the Executive, the Executive will work with the Board to identify a person to
serve as President of the Company reporting directly and solely to the Executive
and, upon the appointment of such person, the Executive shall cease to have the
title of President and the associated authorities, duties and responsibilities
of President shall be exercised by such successor, subject to the authority of
the Executive as Chief Executive Officer. The Executive shall faithfully and
diligently discharge his duties hereunder and use his best efforts to implement
the policies established by the Board from time to time. During the Employment
Term, the Executive shall be the highest ranking executive of the Company and no
other officer will be appointed with authority over the Executive, and the
Executive shall report directly to the Board. Subject to the foregoing, the
Executive shall continue to serve as a member of the Board and as Chairman of
the Board, provided, that the Board reserves the right to remove him as Chairman
and to appoint another member of the Board as non-executive Chairman, with the
associated authorities, responsibilities and duties, if (i) the Executive is
prohibited from serving as Chairman or on the Board by legislative or regulatory
requirements, or (ii) the Executive is not elected to the Board. If requested by
the Board, the Executive shall serve as a director and/or officer of, and
provide services commensurate with his position to, subsidiaries and affiliates
within the Company Group for no additional compensation.

(b) The Executive shall devote all of his business time, attention, knowledge
and skills faithfully, diligently and to the best of his ability, in furtherance
of the business and activities of the Company Group; provided, however, that
subject to the terms set forth below, the Executive shall not be precluded from
devoting reasonable periods of time required for:

(i) continuing to serve as a Chief Executive Officer of American Land Lease,
Inc., provided, that in the good faith determination of the Board, American Land
Lease, Inc. does not compete with the Company Group;

(ii) serving as a director or member of a committee of up to two (2) for-profit
entities, which as of the date hereof are American Land Lease, Inc. and Intrepid
Potash, Inc. (if a director of such entity), that do not, in the good faith
determination of the Board, compete with the Company Group;

(iii) delivering lectures, fulfilling speaking engagements, and any writing or
publication relating to his area of expertise;

(iv) engaging in professional organization and program activities;

(v) managing his personal passive investments and affairs; and

(vi) participating in non-profit charitable or community affairs;

provided, that such activities do not materially, individually or in the
aggregate, interfere with the due performance of his duties and responsibilities
under this Agreement or create a conflict of interest with the business of the
Company Group, as determined in good faith by the Board from time to time after
consultation with the Executive (in which case, upon such finding, the Executive
shall cease such activities within a reasonable time considering the
circumstances).

1.3. Reimbursement of Expenses. During the Employment Term, the Partnership
shall pay the reasonable expenses incurred by the Executive in the performance
of his duties hereunder, including, without limitation, those incurred in
connection with business related travel or entertainment, or, if such expenses
are paid directly by the Executive, the Partnership shall promptly reimburse him
for such payments, provided, that the Executive properly accounts for such
expenses in accordance with the Partnership’s business expense reimbursement
policy. To the extent any such reimbursements (and any other reimbursements of
costs and expenses provided for herein) are includable in the Executive’s gross
income for Federal income tax purposes, all such reimbursements shall be made no
later than March 15 of the calendar year next following the calendar year in
which such reimbursable expenses are incurred.

2. COMPENSATION.

2.1. Base Salary. During the Employment Term, the Executive shall be entitled to
receive a base salary at a rate of six hundred thousand dollars ($600,000.00)
per annum, with such increases (but no decreases) as may be determined by the
Board from time to time (as increased from time to time, the “Base Salary”),
which shall be payable in accordance with the payroll practices of the Company.
The Board and the Executive may agree from time to time that, in lieu of cash
Base Salary, the Executive shall receive stock options (with an exercise price
equal to the fair market value of the underlying shares at the time of grant),
with a value (as determined by the Compensation Committee) equal to the
forfeited Base Salary and subject to such other terms as the parties agree (the
“Stock Options”). Any Stock Options awarded pursuant to this Section 2.1 shall
be granted to the Executive no later than March 15 of the calendar year
following the calendar year in which the forfeited Base Salary is earned.

2.2. Short-Term Incentive. (a) In addition to Base Salary (including any Stock
Options), the Executive shall participate in the Company Group’s incentive
compensation plan and thereunder be eligible to receive an annual short-term
incentive (the “STI”) for each completed calendar year (the “STI Period”)
(subject to Section 5.4 hereof) of the Company Group during the Employment Term.
The amount of the STI will be dependent on, among other factors, the achievement
of certain performance levels by the Company Group, as determined by the
Compensation Committee in its sole discretion. The STI opportunity shall not be
less than $3.9 million (the “Target STI”), provided the applicable achievement
targets are met.

(b) Any STI earned shall be payable in cash and/or in the form of an equity
award (the “Annual Equity Award”), the choice of form of payment of which as
shall be determined by the Compensation Committee in its sole discretion. The
cash portion of the STI shall be paid and the Annual Equity Award portion shall
be awarded as soon as reasonably practicable following the Compensation
Committee’s review of the Executive’s performance for the most recently
completed STI Period, and in accordance with the Company’s normal payroll
practices for the payment of annual bonuses to senior executives, provided such
payment and award is made by March 15 of the calendar year following the
calendar year in which the STI is earned. The Compensation Committee shall use
reasonable business efforts to meet for the purposes of such review. Except as
otherwise expressly provided in Section 5, any STI payable under this
Section 2.2 shall be contingent on the Executive’s continued employment with the
Company Group through the date such payment is made, and any Annual Equity Award
shall be on such terms as established by the Compensation Committee in its sole
discretion. Notwithstanding the foregoing, if the Executive is employed upon
expiration of the Employment Term, he shall be entitled to a pro-rata portion of
the cash portion, if any, of the STI for such last calendar year determined in
accordance with Section 5.4(b)(iii) hereof, even if he is not employed by the
Company Group on the date the STI is paid for such last calendar year, provided,
that the applicable performance goals are achieved.

2.3. Additional Compensation. During the Employment Term, in addition to the
foregoing, the Executive shall be eligible to receive such other compensation,
if any, as may from time to time be awarded him by the Board (or the
Compensation Committee), in its sole discretion.

3. PLACE OF PERFORMANCE. In connection with his employment by the Partnership,
the Executive shall be based at the Company’s principal executive offices in
Denver, Colorado.

4. EMPLOYEE BENEFITS AND PERQUISITES.

4.1. Benefit Plans. During the Employment Term, the Executive shall be eligible
to participate on the terms and conditions, including eligibility, no less
favorable than provided to other senior executives of the Company in all
employee benefit plans, programs or arrangements, which shall be established or
maintained by the Company Group generally for its employees, or generally made
available to its senior executives.

4.2. Vacation. The Executive shall be entitled to not less than four (4) weeks
of vacation at full pay for each year during the Employment Term. Such vacation
may be taken in the Executive’s discretion, and at such time or times as are not
inconsistent with the reasonable business needs of the Company. Unused vacation
days shall expire on December 31 of each year and the Executive shall not be
paid for any such unused vacation days.

5. TERMINATION OF EMPLOYMENT.

5.1. General. The Executive’s employment under this Agreement may be terminated
without any breach of this Agreement only on the following circumstances:

(a) Death. The Executive’s employment under this Agreement shall terminate upon
his death.

(b) Disability. If the Executive suffers a Disability (as defined below), the
Board may terminate the Executive’s employment under this Agreement upon thirty
(30) days prior written notice; provided, that the Executive has not returned to
full time performance of his duties during such thirty (30) day period. For
purposes hereof, “Disability” shall mean Executive’s incapacity due to physical
or mental illness, where the Executive has been unable to substantially perform
his essential duties hereunder as a result thereof for a period of six (6)
consecutive months or 180 days within a 365-day period. Notwithstanding the
foregoing, in the event as a result of his incapacity due to physical or mental
illness the Executive incurs a separation from service pursuant to Section 409A
of the Internal Revenue Code of 1986, as amended (the “Code”) and the
regulations and guidance promulgated thereunder (collectively “Code Section
409A”), the Executive’s employment shall immediately terminate for Disability.

(c) Good Reason. The Executive may terminate his employment hereunder for Good
Reason. For purposes of this Agreement, the term “Good Reason” shall mean:

(i) a reduction in the Executive’s Base Salary or Target STI opportunity;

(ii) any material diminution of the level of responsibility (including reporting
responsibility) or authority of the Executive, except as permitted by
Section 1.2(a) hereof;

(iii) any adverse change in the Executive’s titles or positions, except as
permitted by Section 1.2(a) hereof;

(iv) the failure to obtain from any successor an assumption of the obligations
of the Partnership under this Agreement;

(v) the failure to nominate the Executive to the Board (other than for Cause,
Disability or incapacity), provided that, the failure to elect the Executive to
the Board shall not constitute Good Reason;

(vi) any material breach of the Agreement by the Company Group; or

(vii) requiring the Executive to be based at any office or location that is both
more than fifty miles from the Executive’s current location and is further from
the Executive’s home at the time of the relocation;

provided, that with respect to any event specified above in this Section 5.1(c),
the Executive delivers written notice to the Board within ninety (90) days
following the date on which the Executive first knows of the event constituting
Good Reason, which notice specifically identifies the facts and circumstances
claimed by the Executive to constitute Good Reason, and the Company Group has
failed to cure such facts and circumstances within thirty (30) days after
receipt of such notice. The Executive’s termination of employment hereunder for
Good Reason shall occur not later than 121 days following the date on which the
Executive first knows of the event constituting Good Reason.

(d) Without Good Reason. The Executive may voluntarily terminate his employment
under this Agreement without Good Reason upon Notice of Termination (as defined
below) by the Executive to the Board at least ninety (90) days prior to the Date
of Termination in accordance with Sections 5.2 and 5.3 below, provided that the
Board, in its sole discretion, may make such termination effective earlier than
the date set forth in the Notice of Termination.

(e) Cause. The Board may terminate the Executive’s employment under this
Agreement for Cause. Termination for “Cause” shall mean termination of
Executive’s employment because of the occurrence of any of the following as
determined by the Board in accordance with the procedure below:

(i) the failure by the Executive to attempt in good faith to perform his duties
under this Agreement or to follow the lawful direction of the Board; provided,
however, that the Board shall have provided the Executive with written notice of
such failure and the Executive has been afforded at least fifteen (15) days to
cure same;

(ii) the indictment of Executive for, or his conviction of or plea of guilty or
nolo contendere to, a felony or any other serious crime involving moral
turpitude or dishonesty;

(iii) the Executive’s willfully engaging in misconduct in the performance of his
duties for the Company Group (including theft, fraud, embezzlement, securities
law violations, a material violation of the Company Group’s code of conduct or a
material violation of other material written policies) that is injurious to the
Company Group, monetarily or otherwise in more than a de minimis manner;

(iv) the Executive’s willfully engaging in misconduct unrelated to the
performance of his duties for the Company Group that is materially injurious to
the Company Group, monetarily or otherwise;

(v) the material breach of the Agreement by the Executive, including breach of
any fiduciary obligation or any obligation of confidentiality, noncompetition or
nonsolicitation.

For purposes of this Section 5.1(e), no act, or failure to act, on the part of
the Executive shall be considered “willful” unless done, or omitted to be done,
by him in bad faith and without reasonable belief that his action or omission
was in the best interest of the Company Group. Any termination shall be treated
as a termination for Cause only if (i) the Executive is given at least five
(5) business days written Notice of Termination specifying the alleged Cause
event in accordance with Section 5.2 and shall have the opportunity to appear
(with counsel) before the full Board to present information regarding his views
on the Cause event, and (ii) after such hearing, he is terminated for Cause by
at least a majority vote of the full Board (other than the Executive). After
providing the Notice of Termination in the foregoing sentence, the Board may
suspend the Executive with full pay and benefits until a final determination
pursuant to this Section has been made.

(f) Without Cause. The Board may terminate the Executive’s employment under this
Agreement without Cause immediately upon Notice of Termination by the Board to
the Executive, other than for death or Disability.

5.2. Notice of Termination. Any termination of the Executive’s employment by the
Board or by the Executive (other than termination by reason of the Executive’s
death) shall be communicated by written Notice of Termination to the other party
of this Agreement. For purposes of this Agreement, a “Notice of Termination”
shall mean a written notice which shall indicate (a) the specific termination
provision in this Agreement relied upon, (b) the Date of Termination as defined
in Section 5.3 below, and (c) the facts and circumstances claimed to provide a
basis for termination of the Executive’s employment under the provision so
indicated, set forth in reasonable detail.

5.3. Date of Termination. The “Date of Termination” shall mean (a) if the
Executive’s employment is terminated by his death, the date of his death, (b) if
the Executive’s employment is terminated pursuant to subsection 5.1(b) above
(other than pursuant to the last sentence thereof), thirty (30) days after
Notice of Termination is given (provided that the Executive shall not have
returned to the performance of his duties on a full-time basis during such
thirty (30) day period), (c) if the Executive’s employment is terminated
pursuant to subsections 5.1(c) or 5.1(e) above, the date specified in the Notice
of Termination after the expiration of any applicable cure periods, (d) if the
Executive’s employment is terminated pursuant to subsection 5.1(d) above, the
date specified in the Notice of Termination which shall be at least ninety (90)
days after Notice of Termination is given, or such earlier date as the Board
shall determine, in its sole discretion, and (e) if the Executive’s employment
is terminated pursuant to subsection 5.1(f), the date on which a Notice of
Termination is given.

5.4. Compensation and Benefits Upon Termination.

(a) Termination for Cause or without Good Reason. If the Executive’s employment
shall be terminated by the Board for Cause or by the Executive without Good
Reason, the Executive shall receive from the Partnership: (i) any earned but
unpaid Base Salary through the Date of Termination, paid in accordance with the
Company’s normal payroll practices; (ii) reimbursement for any unreimbursed
expenses properly incurred through the Date of Termination, payable in
accordance with Section 1.3; and (iii) such vested accrued benefits, and other
payments, including, but not limited to, accrued but unpaid vacation days in
accordance with Company Group policy, if any, as to which the Executive (and his
eligible dependents) may be entitled under, and in accordance with the terms and
conditions of, the employee benefit arrangements, plans and programs of the
Company Group as of the Date of Termination (items (i) though (iii), the
“Amounts and Benefits”), and the Company Group shall have no further obligation
with respect to this Agreement other than as provided in Sections 7 and 8 of
this Agreement.

(b) Termination without Cause or for Good Reason. If, prior to the expiration of
the Term, the Executive resigns from his employment hereunder for Good Reason or
the Board terminates the Executive’s employment hereunder without Cause (other
than a termination by reason of death or Disability), then the Board shall pay
or provide the Executive the Amounts and Benefits and, subject to
Sections 5.4(g) and 8.8:

(i) subject to Section 8.8(b), an amount equal to two (2) times the sum of
(x) the Base Salary as then in effect and (y) $1,650,000 (the “Severance
Amount”), paid in a lump sum on the sixtieth day following the Date of
Termination, provided that in the event of a termination pursuant to this
Section 5.4(b) within two years following a Change in Control (as defined
below), the Severance Amount shall be reduced by 1/24 for each complete month of
employment following the Executive’s attainment of age sixty-eight (68) and
further provided that, if the Executive violates the covenants in Section 6
hereof, no further payment shall be due under this subsection (i), or, if the
Severance Amount has already been paid, the Executive shall repay to the
Partnership an amount equal to 1/24 of the paid amount for each month between
the date of the violation and the second anniversary of the Date of Termination;

(ii) the STI earned (without regard to any requirement that an employee be
present on the date such STI is paid) but unpaid for a prior fiscal year, paid
in accordance with Section 2.2, provided that, if the STI has not yet been
declared for the prior fiscal year, the STI shall be based on the same
percentage of Base Salary that was paid in the prior fiscal year (including
payment timing, the “Prior Year STI”), and further provided that, the Prior Year
STI shall only be payable in cash, and not equity;

(iii) subject to Section 8.8(b), a pro-rata portion of an STI in the amount of
$1,650,000 for the fiscal year in which the Executive’s termination occurs
(determined by multiplying such amount of STI by a fraction, the numerator of
which is the number of days during the fiscal year of termination that the
Executive is employed by the Company Group and the denominator of which is 365),
paid in cash in a lump sum on the sixtieth day following the Date of Termination
(including payment timing, the “Pro Rata STI”);

(iv) immediate full acceleration of any portion of the outstanding Stock Options
and Annual Equity Awards that is unvested on the Date of Termination, and all
outstanding stock option awards shall remain exercisable until the earliest to
occur of the fifth anniversary of the Date of Termination, the expiration of the
applicable option term, and any violation by the Executive of the covenants
contained in Section 6 hereof, provided that, if an award agreement provides for
a longer exercise period with respect to the applicable employment termination
event, the longer exercise period shall apply with respect to the applicable
options;

(v) continued medical coverage at the Partnership’s expense for the Executive
and his spouse and other eligible dependents under the Company Group’s medical,
dental and vision plan until the earlier of (x) eighteen (18) months following
the Date of Termination, and (y) the Executive becoming eligible for coverage
under the health, dental or vision insurance plan, as applicable, of a
subsequent employer, provided that such period of continued medical coverage
shall constitute coverage under COBRA, and provided further that in the event
the Executive’s coverage terminates pursuant to (x), the Partnership shall pay
the Executive a lump sum payment equal to six (6) times the monthly COBRA
premium then in effect within thirty (30) days of such termination of coverage
(the benefits provided under this sub-section (v), the “Medical Continuation
Benefits”).

(c) Change in Control. For purposes of this Agreement, a “Change in Control”
shall be deemed to occur upon any of the following events:

(i) An acquisition (other than directly from the Company) of any voting
securities of the Company (the “Voting Securities”) by any Person (as the term
“person” is used for purposes of Section 13(d) or Section 14(d) of the
Securities Exchange Act of 1934, as amended (the “1934 Act”)) immediately after
which such person has “beneficial ownership” (within the meaning of Rule 13d-3
promulgated under the 1934 Act) (“Beneficial Ownership”) of 50% or more of the
combined voting power of the Company’s then outstanding Voting Securities;
provided, however, in determining whether a Change in Control has occurred,
Voting Securities that are acquired in a Non-Control Acquisition (as hereinafter
defined) shall not constitute an acquisition that would cause a Change in
Control. “Non-Control Acquisition” shall mean an acquisition by (x) an employee
benefit plan (or a trust forming a part thereof) maintained by the Company or
any corporation, partnership or other Person of which a majority of its voting
power or its equity securities or equity interest is owned directly or
indirectly by the Partnership or Company or in which the Partnership or Company
serves as a general partner or manager (a “Subsidiary”), (y) the Partnership,
Company or any Subsidiary, or (z) any Person in connection with a Non-Control
Transaction (as hereinafter defined);

(ii) The individuals on the Board as of the date hereof (the “Incumbent Board”)
cease for any reason to constitute at least two-thirds (2/3) of the Board;
provided, however, that if the election, or nomination for election by the
Company’s stockholders, of any new director was approved by a vote of at least
two-thirds (2/3) of the Incumbent Board, such new director shall be considered
as a member of the Incumbent Board; provided, further, that no individual shall
be considered a member of the Incumbent Board if such individual initially
assumed office as a result of either an actual or threatened “election contest”
(as described in Rule 14a-11 promulgated under the 1934 Act) (an “Election
Contest”) or other actual or threatened solicitation of proxies or consents by
or on behalf of a Person other than the Board (a “Proxy Contest”) including by
reason of any agreement intended to avoid or settle any Election Contest or
Proxy Contest; or

(iii) A merger, consolidation, share exchange or reorganization involving the
Company; unless



  (A)   the stockholders of the Company, immediately before such merger,
consolidation, share exchange or reorganization, own, directly or indirectly
immediately following such merger, consolidation, share exchange or
reorganization, at least 50% of the combined voting power of the outstanding
voting securities of the corporation that is the successor in such merger,
consolidation, share exchange or reorganization (the “Surviving Company”) in
substantially the same proportion as their ownership of the Voting Securities
immediately before such merger, consolidation, share exchange or reorganization,



  (B)   the individuals who were members of the Incumbent Board immediately
prior to the execution of the agreement providing for such merger,
consolidation, share exchange or reorganization constitute at least two-thirds
(2/3rds) of the members of the board of directors of the Surviving Company, and



  (C)   no Person (other than the Company or any Subsidiary), any employee
benefit plan (or any trust forming a part thereof) maintained by the Company,
the Surviving Company or any Subsidiary, or any Person who, immediately prior to
such merger, consolidation, share exchange or reorganization had Beneficial
Ownership of 15% or more of the then outstanding Voting Securities has
Beneficial Ownership of 15% or more of the combined voting power of the
Surviving Company’s then outstanding voting securities (a transaction described
in clauses (1) through (3) is referred to herein as a “Non-Control
Transaction”);

(iv) A complete liquidation or dissolution of the Company; or

(v) The sale or other disposition of all or substantially all of the assets of
the Company to any Person (other than a transfer to a Subsidiary).

Notwithstanding the foregoing, a Change in Control shall not be deemed to occur
solely because any Person (a “Subject Person”) acquired Beneficial Ownership of
more than the permitted amount of the outstanding Voting Securities as a result
of the acquisition of Voting Securities by the Company that, by reducing the
number of Voting Securities outstanding, increases the proportional number of
shares Beneficially Owned by such Subject Person, provided that if a Change in
Control would occur (but for the operation of this sentence) as a result of the
acquisition of Voting Securities by the Company, and after such share
acquisition by the Company, such Subject Person becomes the Beneficial Owner of
any additional Voting Securities that increases the percentage of the then
outstanding Voting Securities Beneficially Owned by such Subject Person, then a
Change in Control shall occur.

(d) Termination upon Death. In the event of the Executive’s death, (i) the
Partnership shall pay or provide to the Executive’s estate the Amounts and
Benefits and the Prior Year STI, (ii) all equity-based and other long-term
incentive awards granted to the Executive shall become immediately fully vested
and payable, as applicable, and all outstanding stock option awards shall be
exercisable for the longer of a period of five years from the Date of
Termination and the applicable employment termination provision set forth in the
applicable award agreement, provided that such exercise period shall not extend
beyond the expiration of the applicable option term, and (iii) all other equity
awards shall be treated in accordance with the terms of the applicable award
agreement.

(e) Termination upon Disability. In the event the Executive’s employment
hereunder terminates for reason of Disability, the Partnership shall pay or
provide to the Executive: (i) the Amounts and Benefits, (ii) subject to
Section 8.8(b), the Severance Amount, provided that to the extent the Executive
is receiving income replacement payments under a Company Group long-term
disability insurance plan (“LTD Payments”), the Severance Amount shall be offset
by the amount of the LTD Payments, based on the monthly installment of the
Severance Amount due hereunder and the monthly installment of the LTD Payments
due to the Executive for each such month during the same period, provided that
the intent is that the Executive receive an aggregate amount equal to the
Severance Amount for each month, and that any cross offset shall be ignored for
a month to the extent it would reduce such aggregate amount, (iii) the Prior
Year STI, (iv) subject to Section 8.8(b), a Pro Rata STI and (v) the Medical
Continuation Benefits. All equity-based and other long-term incentive awards
granted to the Executive shall become immediately fully vested and payable, as
applicable, and all outstanding stock option awards shall be exercisable for the
longer of a period of five years from the Date of Termination and the applicable
employment termination provision set forth in the applicable award agreement,
provided that such exercise period shall not extend beyond the expiration of the
applicable option term. All other equity awards shall be treated in accordance
with the terms of the applicable award agreement.

(f) No Mitigation or Offset. Except as provided under Section 5.4(b)(v) above,
the Executive shall not be required to mitigate the amount of any payment
provided for in this Section 5.4 by seeking other employment or otherwise, nor
shall the amount of any payment provided for in this Section 5.4 be reduced by
any compensation earned by the Executive as the result of employment by another
employer or business or by profits earned by the Executive from any other source
at any time before and after the Date of Termination. The Partnership’s
obligation to make any payment pursuant to, and otherwise to perform its
obligations under, this Agreement shall not be affected by any offset,
counterclaim or other right that the Company Group may have against the
Executive for any reason (except that the foregoing shall not impact the
provisions hereof regarding ceasing of obligations upon the Executive’s
violation of Section 6 hereof).

(g) Release. Notwithstanding any provision to the contrary in this Agreement,
the Partnership’s obligation to pay or provide the Executive with the payments
and benefits under Section 5.4(b) (other than the Amounts and Benefits), and any
acceleration of the Stock Options and Annual Equity Awards under Section 5.4(b),
shall be conditioned on the Executive’s executing and not revoking a waiver and
general release in the form set forth as Exhibit A attached to this Agreement
(with such changes therein, if any, as are legally necessary at the time of
execution to make it enforceable) (the “Release”). The Partnership shall provide
the Release to the Executive within seven (7) days following the applicable Date
of Termination. In order to receive the payments and benefits under
Section 5.4(b) (other than the Amounts and Benefits) and any acceleration of the
Stock Options and Annual Equity Awards under Section 5.4(b), the Executive will
be required to sign the Release within twenty-one (21) or forty-five (45) days
after the date it is provided to him, whichever is applicable under applicable
law, and not revoke it within the seven (7) day period following the date on
which it is signed by him. Notwithstanding anything herein to the contrary, all
payments delayed pursuant to this Section, except to the extent delayed pursuant
to Section 8.8(b), shall be paid to the Executive in a lump sum on the sixtieth
(60th) day following the Date of Termination, and any remaining payments due
under this Agreement shall be paid or provided in accordance with the normal
payment dates specified for them herein.

6. TRADE SECRETS; NON-COMPETITION; NON-SOLICITATION; NON-INVESTMENT;
NON-DISPARAGEMENT; COOPERATION

6.1. Trade Secrets. (a) During the term of employment under this Contract, the
Executive will have access to and become acquainted with various information not
generally available to the public consisting of records, documents, drawings,
specifications, customer lists, procedural and operational manuals and
information, financial records and accounts, projections and budgets, and
similar information, all of which are owned by the Company Group and regularly
used in the operation of the Company Group’s business. Such assets of the
Company Group are secret, are not generally available to the public and give the
Company Group an advantage over competitors who do not know of or use such
information. The Executive agrees such information and documents constitute
“Trade Secrets” of the Company Group. All Trade Secrets, whether they are
prepared by the Executive or come into the Executive’s possession in any other
way, are owned by the Company Group, shall remain the exclusive property of the
Company Group and shall not be removed from the premises of the Company Group
under any circumstances whatsoever, without prior written consent of the Board,
except in the good faith performance of the Executive’s duties hereunder.

(b) Misuse Of Trade Secrets. The Executive covenants that he shall not misuse,
misappropriate or disclose any of the Trade Secrets, directly or indirectly, or
use them in any way, either during the term of this Contract or at any time
thereafter, except as required in the course of his employment with the Company
Group, unless such action is either previously agreed to in writing by the Board
or required by law.

(c) Non-Disclosure Of Trade Secrets. The Executive acknowledges and agrees that
the sale or unauthorized use or disclosure of any of the Trade Secrets,
including information concerning the Company Group’s current, future and/or
proposed work, services or investments, the fact that any such work, services or
investments are planned, under consideration, or under negotiation, as well as
any descriptions thereof, constitute “Unfair Competition”. The Executive
promises and agrees not to engage in any Unfair Competition with the Company
Group, either during the term of this Contract or at any time thereafter.

6.2. Non-competition. The Executive hereby covenants and agrees that, during the
period of the Executive’s employment with the Company Group and for 24 months
thereafter (the “Covenant Period”), the Executive shall not, without the prior
written consent of the Board (which may be withheld in the sole and absolute
discretion of the Board), engage in Competition (as defined below) with the
Company Group.

For purposes of this Agreement, if the Executive takes any of the following
actions the Executive shall be engaged in “Competition”: engaging in or carrying
on, directly or indirectly, any enterprise, whether as an advisor, principal,
agent, partner, officer, director, employee, stockholder or other form of
investor holding more than one percent (1%) of the outstanding shares of,
associate or consultant to any person, partnership, corporation or any other
business entity that competes with the Company Group and is set forth on a
written list presented to the Executive by the Compensation Committee
simultaneously with the execution hereof and agreed thereto by the Executive as
evidenced by execution of this Agreement. The entities so listed, as amended
pursuant to the following sentence, shall be the sole competitors of the Company
Group (collectively, the “Competitors” and individually, a “Competitor”). Such
list of the Competitors may be amended by the Board in good faith based on the
same criteria as the initial list (except to the extent the Company Group’s
business has changed or expanded) at any time up to one hundred eighty
(180) days prior to the Executive’s Date of Termination by written notice to the
Executive. The Executive may at any time request, in writing, that the Company
confirm whether any such Competitor is, on the date of such request, still a
Competitor, and the Company’s Senior Human Resources Executive will respond
within ten (10) business days to such an inquiry in writing.

6.3. Non-solicitation; No-Hire. The Executive hereby covenants and agrees that,
during the Covenant Period, whether for the Executive’s own account or for the
account of any other person or entity (other than the Company Group), (i) the
Executive shall not attempt to influence, persuade or induce, or assist any
other person in so influencing, persuading or inducing, any employee, agent,
independent contractor, customer, vendor, supplier or lender of the Company
Group to give up, or to not commence, employment or a business relationship with
the Company Group or, solely with respect to customers, employees and materially
exclusive independent contractors to engage in a business relationship with the
Executive, and (ii) the Executive shall not solicit (other than through general
advertising), employ or otherwise directly or indirectly hire or engage or cause
to be hired or engaged as an employee, independent contractor, or otherwise, any
person or entity who is or was, during the twelve-month period prior to such
hiring, an employee of the Company Group. For purposes of this Agreement,
“customer” shall include any apartment owner, ownership group or management
company from which the Company Group derives operating revenues from a
contractual relationship or business relationship with such customer.

6.4. Non-investment. The Executive hereby covenants and agrees that, during the
Term, the Executive shall not invest in, or receive any payment in any form,
whether paid currently or deferred, from any customer or any person or entity in
discussions to become a customer of the Company Group, vendor to the Company
Group, lender and those companies that are set forth on a written list presented
to the Executive by the Compensation Committee simultaneously with the execution
hereof and agreed thereto by the Executive as evidenced by execution of this
Agreement (each entity so listed, a “Prohibited Investment Entity”).
Notwithstanding the foregoing, the Compensation Committee may amend such list in
good faith based on the same criteria as the initial list (except to the extent
the Company Group’s business has changed or expanded) at any time by written
notice to the Executive, and nothing herein shall preclude the Executive from
holding less than one percent (1%) of the outstanding shares of any publicly
traded Prohibited Investment Entity or from indirectly holding an interest in
any such Prohibited Investment Entity as a result of any investment in a
publicly traded or available mutual or index fund.

6.5. Non-disparagement. The Executive hereby covenants and agrees that the
Executive will not at any time, whether during or within five (5) years after
the end of the Term, defame, disparage or criticize the Company Group, or any of
their respective directors or officers, or products or services. The provisions
of this Section 6.5 shall not apply to truthful testimony, normal
competitive-type statements if the Executive is working for a competitor and
such statements are made in connection with a comparison of quality of
performance, or statements made in rebuttal of statements made by the officers
and directors of the Company and limited to the extent reasonably necessary to
accomplish such rebuttal. The Company shall request that its directors and
senior officers not defame, disparage or criticize the Executive, except in the
good faith performance of their duties to the Company or in connection with
their fiduciary duties to the Company.

6.6. Change in Control. Notwithstanding anything herein to the contrary, upon
and after the Executive’s termination by the Board without Cause or by the
Executive with Good Reason, in either case within 24 months following the
occurrence of a Change in Control, the Executive shall not be bound by the
provisions of Sections 6.2, 6.3, and 6.4, and the restrictions, covenants, and
limitations therein shall no longer apply and shall be of no force and effect.

6.7. Cooperation. Upon the receipt of reasonable notice from the Company Group
(including the Company Group’s outside counsel), the Executive agrees that while
employed by the Company Group and thereafter, the Executive will respond and
provide information with regard to matters of which the Executive has knowledge
as a result of the Executive’s employment with the Company Group, and will
provide reasonable assistance to the Company Group and their respective
representatives in defense of any claims that may be made against the Company
Group (or any member thereof), and will provide reasonable assistance to the
Company Group in the prosecution of any claims that may be made by the Company
Group (or any member thereof), to the extent that such claims may relate to
matters related to the Executive’s period of employment with the Company Group
(or any predecessors). Any request for such cooperation shall take into account
the Executive’s other personal and business commitments. The Executive also
agrees to promptly inform the Company Group (to the extent the Executive is
legally permitted to do so) if the Executive is asked to assist in any
investigation of the Company Group (or any member thereof) or their actions,
regardless of whether a lawsuit or other proceeding has then been filed with
respect to such investigation, and shall not provide such assistance unless
legally required. If the Executive is required to provide any services pursuant
to this Section 6.7 following the Term, upon presentation of appropriate
documentation, the Partnership shall promptly reimburse the Executive for
reasonable out-of-pocket travel, lodging, communication and duplication expenses
incurred in connection with the performance of such services and in accordance
with the Company Group’s expense policy for its senior officers, and for legal
fees to the extent the Executive in good faith reasonably believes that separate
representation is warranted, subject to any different process required by the
terms of the directors’ and officers’ liability insurance policy. The
Executive’s entitlement to reimbursement of such costs and expenses, including
legal fees, pursuant to this Section 6.7, shall in no way affect the Executive’s
rights, if any, to be indemnified and/or advanced expenses in accordance with
the Company Group’s (or any of its subsidiaries’) corporate or other
organizational documents, any applicable insurance policy, and/or in accordance
with this Agreement.

6.8. Relief. Without intending to limit the remedies available to the Company
Group, the Executive acknowledges that a breach of any of the covenants
contained in this Section 6 may result in material and irreparable injury to the
Company Group, or its affiliates or subsidiaries, for which there is no adequate
remedy at law, that it will not be possible to measure damages for such injuries
precisely and that, in the event of such a breach or threat, the Company Group
shall be entitled to a temporary restraining order and/or a preliminary or
permanent injunction restraining the Executive from engaging in activities
prohibited by this Section 6 or such other relief as may be required
specifically to enforce any of the covenants in this Section 6. If for any
reason it is held that the restrictions under this Section 6 are not reasonable
or that consideration therefor is inadequate, such restrictions shall be
interpreted or modified to include as much of the duration and scope identified
in this Section as will render such restrictions valid and enforceable.

6.9. Tolling. In the event of any violation of the provisions of this Section 6,
the Executive acknowledges and agrees that the post-termination restrictions
contained in this Section 6 shall be extended by a period of time equal to the
period of such violation, it being the intention of the parties hereto that the
running of the applicable post-termination restriction period shall be tolled
during any period of such violation.

7. INDEMNIFICATION/ DIRECTORS AND OFFICERS LIABILITY INSURANCE

During the Employment Term and thereafter, the relevant Company Group entity
shall indemnify and hold harmless the Executive and his heirs and
representatives as, and to the extent, provided in such entity’s articles and
by-laws as in effect from time to time. During the Employment Term, the Company
shall also cover the Executive under the Company’s directors’ and officers’
liability insurance on the same basis as it covers other senior executive
officers and employee-directors of the Company; and thereafter, the Company
shall provide such coverage to the Executive on the same basis as the Company
covers other former senior executive officers and employee-directors of the
Company.

8. MISCELLANEOUS

8.1. Notices. All notices or communications hereunder shall be in writing,
addressed as follows (or to such other address as either party may have
furnished to the other in writing by like notice):

     
To the Partnership or the Board:
  AIMCO Properties, L.P.
4582 S. Ulster Street Parkway, Suite
1100, Denver, Colorado
Attn: General Counsel
 
  with a copy (which shall not constitute
notice) to:
 
  AIMCO Properties, L.P.
4582 S. Ulster Street Parkway, Suite
1100, Denver, Colorado
Attn: EVP, Human Resources

To the Executive, at the last address for the Executive on the books of the
Company.

All such notices shall be conclusively deemed to be received and shall be
effective (i) if sent by hand delivery, upon receipt, (ii) if sent by facsimile
transmission, upon confirmation of receipt by the sender of such transmission,
(iii) if sent by overnight courier, one business day after being sent by
overnight courier, or (iv) if sent by registered or certified mail, postage
prepaid, return receipt requested, on the fifth (5th) day after the day on which
such notice is mailed.

8.2. Severability. Each provision of this Agreement shall be interpreted in such
manner as to be effective and valid under applicable law, but if any provision
of this Agreement is held to be prohibited by or invalid under applicable law,
such provision will be ineffective to the extent of such prohibition or
invalidity, without invalidating the remainder of such provision or the
remaining provisions of this Agreement.

8.3. Binding Effect; Benefits. The Executive may not delegate his duties or
assign his rights hereunder. No rights or obligations of the Partnership under
this Agreement may be assigned or transferred by the Partnership other than
pursuant to a merger or consolidation in which the Partnership is not the
continuing entity, or a sale, liquidation or other disposition of all or
substantially all of the assets of the Partnership, provided that the assignee
or transferee is the successor to all or substantially all of the assets or
businesses of the Partnership and assumes the liabilities, obligations and
duties of the Partnership under this Agreement, either contractually or by
operation of law. The Partnership further agrees that, in the event of any
disposition of its business and assets described in the preceding sentence, it
shall use its best efforts to cause such assignee or transferee expressly to
assume the liabilities, obligations and duties of the Partnership hereunder. For
the purposes of this Agreement, the term “Partnership” shall include the
Partnership and, subject to the foregoing, any of its successors and assigns.
For the purposes of this Agreement, the term “Company” shall include the Company
and, subject to the foregoing, any of its successors and assigns. This Agreement
shall inure to the benefit of, and be binding upon, the parties hereto and their
respective heirs, legal representatives, successors and permitted assigns. In
the event of the Executive’s death before receiving all amounts and benefits due
to him hereunder (including under Section 5.4), such amounts shall be payable to
the Executive’s estate or as otherwise provided under applicable benefit plans
or arrangements.

8.4. Entire Agreement. This Agreement, including the Exhibits hereto, represents
the entire agreement of the parties with respect to the subject matter hereof
and shall supersede any and all previous contracts, arrangements or
understandings between the Company Group and the Executive, including, without
limitation, the Prior Agreement and the Non-Competition and Non-Solicitation
Agreement entered into by the Executive effective January 24, 2002, each of
which shall be deemed to have terminated on the Effective Date, provided, that
notwithstanding the foregoing, any provisions contained therein or any other
agreement related to ownership or other aspects of intellectual property shall
continue to be in full force and effect. This Agreement (including any of the
Exhibits hereto) may be amended at any time by mutual written agreement of the
parties hereto. In the case of any conflict between any express term of this
Agreement and any statement contained in any plan, program, arrangement,
employment manual, memo or rule of general applicability of the Company Group,
this Agreement shall control. All references herein to the words “include,”
“includes” and “including” shall be deemed to be followed with the words
“without limitation.”

8.5. Withholding. The payment of any amount pursuant to this Agreement shall be
subject to applicable withholding and payroll taxes, and such other deductions
as may be required by applicable law.

8.6. Governing Law. This Agreement and the performance of the parties hereunder
shall be governed by the internal laws (and not the law of conflicts) of the
State of Colorado.

8.7. Arbitration. Any dispute or controversy arising under or in connection with
this Agreement or the Executive’s employment with the Company Group, other than
injunctive relief under Section 6.8 hereof, shall be settled exclusively by
arbitration, conducted before a single arbitrator in Denver, Colorado (applying
Colorado law) in accordance with the Commercial Arbitration Rules and Procedures
of the American Arbitration Association then in effect. The decision of the
arbitrator will be final and binding upon the parties hereto. Judgment may be
entered on the arbitrator’s award in any court having jurisdiction. The
Executive shall be entitled to recover reasonable legal fees, costs and
disbursements incurred in connection with any arbitration or legal proceeding
related to this Agreement or the Executive’s employment or termination thereof
or any compensatory matter, provided, that in any such event, the arbitrator
determines that the Executive is the overall prevailing party in the claims
subject to such proceeding or dispute (the date of such determination, the
“Determination Date”). Each party waives the right to trial by jury. Any payment
made by the Partnership to the Executive pursuant to this Section 8.7 shall be
made no later than the seventieth (70th) day following the Determination Date.

8.8. Section 409A of the Code.

(a) It is intended that the provisions of this Agreement comply with Code
Section 409A, and all provisions of this Agreement shall be construed in a
manner consistent with the requirements for avoiding taxes or penalties under
Code Section 409A. If any provision of this Agreement (or of any award of
compensation, including equity compensation or benefits) would cause the
Executive to incur any additional tax or interest under Code Section 409A, the
Partnership shall, upon the specific request of the Executive, use its
reasonable business efforts to in good faith reform such provision to comply
with Code Section 409A; provided, that to the maximum extent practicable, the
original intent and economic benefit to the Executive and the Partnership of the
applicable provision shall be maintained, but the Partnership shall have no
obligation to make any changes that could create any additional economic cost or
loss of benefit to the Partnership.

(b) A termination of employment shall not be deemed to have occurred for
purposes of any provision of this Agreement providing for the payment of any
amounts or benefits upon or following a termination of employment unless such
termination is also a “Separation from Service” within the meaning of Code
Section 409A and, for purposes of any such provision of this Agreement,
references to a “resignation,” “termination,” “termination of employment” or
like terms shall mean Separation from Service. If the Executive is deemed on the
date of termination of his employment to be a “specified employee,” within the
meaning of that term under Section 409A(a)(2)(B) of the Code and using the
identification methodology selected by the Partnership from time to time, or if
none, the default methodology, then with regard to any payment or the providing
of any benefit made subject to this Section 8.8(b), to the extent required to be
delayed in compliance with Section 409A(a)(2)(B) of the Code, and any other
payment, the provision of any other benefit or any other distribution of equity
that is required to be delayed in compliance with Section 409A(a)(2)(B) of the
Code, such payment, benefit or distribution shall not be made or provided prior
to the earlier of (i) the expiration of the six-month period measured from the
date of the Executive’s Separation from Service or (ii) the date of the
Executive’s death. On the first day of the seventh month following the date of
Executive’s Separation from Service or, if earlier, on the date of his death,
all payments delayed pursuant to this Section 8.8(b) (whether they would have
otherwise been payable in a single sum or in installments in the absence of such
delay) shall be paid or reimbursed to the Executive in a lump sum, and any
remaining payments and benefits due under this Agreement shall be paid or
provided in accordance with the normal payment dates specified for them herein.

(c) It is intended that each installment, if any, of the payments and benefits
provided under Sections 5.4(b) and 5.4(e) shall be treated as a separate
“payment” for purposes of Code Section 409A. Neither the Partnership nor the
Executive shall have the right to accelerate or defer the delivery of any such
payments or benefits subject to Code Section 409A, except to the extent
specifically permitted or required by Code Section 409A.

(d) With regard to any provision herein that provides for reimbursement of costs
and expenses or in-kind benefits, except as permitted by Code Section 409A,
(i) the right to reimbursement or in-kind benefits shall not be subject to
liquidation or exchange for another benefit, (ii) the amount of expenses
eligible for reimbursement, or in-kind benefits, provided during any taxable
year shall not affect the expenses eligible for reimbursement, or in-kind
benefits to be provided, in any other taxable year, provided, that the foregoing
clause (ii) shall not be violated with regard to expenses reimbursed under any
arrangement covered by Section 105(b) of the Code solely because such expenses
are subject to a limit related to the period the arrangement is in effect and
(iii) such payments shall be made on or before the last day of the taxable year
following the taxable year in which the expense was incurred.

(e) Whenever a payment under this Agreement specifies a payment period with
reference to a number of days (e.g., “payment shall be made within thirty
(30) days following the date of termination”), the actual date of payment within
the specified period shall be within the sole discretion of the Employer.

8.9. Parachute Payments and Excise Taxes.

(a) Except as set forth below, in the event it shall be determined that any
Payment (as defined in Section 8.9(f) below) would be subject to the Excise Tax
(as defined in Section 8.9(f) below), then the Executive shall be entitled to
receive an additional payment (the “Gross-Up Payment”) in an amount such that,
after payment by the Executive of all taxes (and any interest or penalties
imposed with respect to such taxes), including, without limitation, any income
taxes (and any interest and penalties imposed with respect thereto) and Excise
Tax imposed upon the Gross-Up Payment, but excluding any income taxes and
penalties imposed pursuant to Section 409A, the Executive retains an amount of
the Gross-Up Payment equal to the Excise Tax imposed upon the Payments.
Notwithstanding the foregoing provisions of this Section 8.9(a), if it shall be
determined that the Executive is entitled to the Gross-Up Payment, but that the
Parachute Value (as defined in Section 8.9(f) below) of all Payments does not
exceed 110% of the Safe Harbor Amount (as defined in Section 8.9(f) below), then
no Gross-Up Payment shall be made to the Executive and the amounts payable under
this Agreement shall be reduced so that the Parachute Value of all Payments, in
the aggregate, equals the Safe Harbor Amount. The reduction of the amounts
payable hereunder, if applicable, shall be made by reducing the payments and
benefits under the following sections in the following order:
(i) Section 5.4(b)(i), (ii) Section 5.4(b)(ii), (iii) Section 5.4(b)(iii),
(iv) Section 5.4(b)(v) and (v) Section 5.4 (b)(iv). For purposes of reducing the
Payments to the Safe Harbor Amount, only amounts payable under this Agreement
(and no other Payments) shall be reduced. If the reduction of the amount payable
under this Agreement would not result in a reduction of the Parachute Value of
all Payments to the Safe Harbor Amount, no amounts payable under the Agreement
shall be reduced pursuant to this Section 8.9(a). The Partnership’s obligation
to make Gross-Up Payments under this Section 8.9 shall not be conditioned upon
the Executive’s termination of employment. Notwithstanding anything else in this
Section 8.9, the Gross-Up Payment shall not exceed five million dollars
($5,000,000).

(b) Subject to the provisions of Section 8.9(c), all determinations required to
be made under this Section 8.9, including whether and when a Gross-Up Payment is
required, the amount of such Gross-Up Payment and the assumptions to be utilized
in arriving at such determination, shall be made by a nationally recognized
certified public accounting firm as may be designated by the Executive (the
“Accounting Firm”). The Accounting Firm shall provide detailed supporting
calculations both to the Company and the Executive within fifteen (15) business
days of the receipt of notice from the Executive that there has been a Payment
or such earlier time as is requested by the Company. In the event that the
Accounting Firm is serving as accountant or auditor for the individual, entity
or group effecting the Change of Control, the Executive may appoint another
nationally recognized accounting firm to make the determinations required
hereunder (which accounting firm shall then be referred to as the Accounting
Firm hereunder). All fees and expenses of the Accounting Firm shall be borne
solely by the Partnership. Any determination by the Accounting Firm shall be
binding upon the Partnership and the Executive. As a result of the uncertainty
in the application of Section 4999 of the Code at the time of the initial
determination by the Accounting Firm hereunder, it is possible that Gross-Up
Payments that will not have been made by the Partnership should have been made
(the “Underpayment”), consistent with the calculations required to be made
hereunder. In the event the Partnership exhausts its remedies pursuant to
Section 8.9(c) and the Executive thereafter is required to make a payment of any
Excise Tax, the Accounting Firm shall determine the amount of the Underpayment
that has occurred and any such Underpayment shall be promptly paid by the
Partnership to or for the benefit of the Executive.

(c) The Executive shall notify the Company in writing of any claim by the
Internal Revenue Service that, if successful, would require the payment by the
Partnership of the Gross-Up Payment. Such notification shall be given as soon as
practicable, but no later than ten (10) business days after the Executive is
informed in writing of such claim. The Executive shall apprise the Company of
the nature of such claim and the date on which such claim is requested to be
paid. The Executive shall not pay such claim prior to the expiration of the
thirty (30) day period following the date on which the Executive gives such
notice to the Company (or such shorter period ending on the date that any
payment of taxes with respect to such claim is due). If the Company notifies the
Executive in writing prior to the expiration of such period that the Company
desires to contest such claim, the Executive shall:

(i) give the Company any information reasonably requested by the Company
relating to such claim;

(ii) take such action in connection with contesting such claim as the Company
shall reasonably request in writing from time to time, including, without
limitation, accepting legal representation with respect to such claim by an
attorney reasonably selected by the Company;

(iii) cooperate with the Company in good faith in order effectively to contest
such claim; and

(iv) permit the Company to participate in any proceedings relating to such
claim;

provided, however, that the Partnership shall bear and pay directly all costs
and expenses (including additional interest and penalties) incurred in
connection with such contest, and shall indemnify and hold the Executive
harmless, on an after-tax basis, for any Excise Tax or income tax (including
interest and penalties) imposed as a result of such representation and payment
of costs and expenses. Without limitation on the foregoing provisions of this
Section 8.9(c), the Company shall control all proceedings taken in connection
with such contest, and, at its sole discretion, may pursue or forgo any and all
administrative appeals, proceedings, hearings and conferences with the
applicable taxing authority in respect of such claim and may, at its sole
discretion, either pay the tax claimed to the appropriate taxing authority on
behalf of the Executive and direct the Executive to sue for a refund or contest
the claim in any permissible manner, and the Executive agrees to prosecute such
contest to a determination before any administrative tribunal, in a court of
initial jurisdiction and in one or more appellate courts, as the Company shall
determine; provided, however, that, if the Partnership pays such claim and
directs the Executive to sue for a refund, the Partnership shall indemnify and
hold the Executive harmless, on an after-tax basis, from any Excise Tax or
income tax (including interest or penalties) imposed with respect to such
payment or with respect to any imputed income in connection with such payment;
and provided, further, that any extension of the statute of limitations relating
to payment of taxes for the taxable year of the Executive with respect to which
such contested amount is claimed to be due is limited solely to such contested
amount. Furthermore, the Company’s control of the contest shall be limited to
issues with respect to which the Gross-Up Payment would be payable hereunder,
and the Executive shall be entitled to settle or contest, as the case may be,
any other issue raised by the Internal Revenue Service or any other taxing
authority. The reimbursement of expenses incurred by Executive due to a tax
contest or litigation addressing the existence or amount of an Excise Tax
liability shall be reimbursed promptly, but in no event be made later than the
end of the calendar year next following the calendar year in which the taxes
that are subject of the contest or litigation are remitted to the taxing
authority (or if no taxes are remitted as a result of such audit or litigation,
the end of the calendar year next following the calendar year in which the audit
is completed or there is a final and nonappealable settlement or other
resolution of the litigation).

(d) If, after the receipt by the Executive of a Gross-Up Payment or payment by
the Partnership of an amount on the Executive’s behalf pursuant to
Section 8.9(c), the Executive becomes entitled to receive any refund with
respect to the Excise Tax to which such Gross-Up Payment relates or with respect
to such claim, the Executive shall (subject to the Company’s complying with the
requirements of Section 8.9(c), if applicable) promptly pay to the Partnership
the amount of such refund (together with any interest paid or credited thereon
after taxes applicable thereto). Notwithstanding the foregoing, in the event
that the obligation to refund any amount shall be a violation of the
Sarbanes-Oxley Act of 2002, such obligation to refund shall be null and void.
If, after payment by the Partnership of an amount on the Executive’s behalf
pursuant to Section 8.9(c), a determination is made that the Executive shall not
be entitled to any refund with respect to such claim and the Company does not
notify the Executive in writing of its intent to contest such denial of refund
prior to the expiration of thirty (30) days after such determination, then the
amount of such payment shall offset, to the extent thereof, the amount of
Gross-Up Payment required to be paid.

(e) Any Gross-Up Payment, as determined pursuant to this Section 8.9, shall be
paid by the Partnership to the Executive within five (5) days of the receipt of
the Accounting Firm’s determination; provided that the Gross-Up Payment shall in
all events be paid no later than the end of the Executive’s taxable year next
following the Executive’s taxable year in which the Excise Tax (and any income
or other related taxes or interest or penalties thereon) on a Payment are
remitted to the Internal Revenue Service or any other applicable taxing
authority or, in the case of amounts relating to a claim described in
Section 8.9(c) that does not result in the remittance of any federal, state,
local and foreign income, excise, social security and other taxes, the calendar
year in which the claim is finally settled or otherwise resolved.
Notwithstanding any other provision of this Section 8.9, the Partnership may, in
its sole discretion, withhold and pay over to the Internal Revenue Service or
any other applicable taxing authority, for the benefit of the Executive, all or
any portion of any Gross-Up Payment, and the Executive hereby consents to such
withholding.

(f) Definitions. The following terms shall have the following meanings for
purposes of this Section 8.9.

(i) “Excise Tax” shall mean the excise tax imposed by Section 4999 of the Code,
together with any interest or penalties imposed with respect to such excise tax.

(ii) “Parachute Value” shall mean the present value, as of the date of the
change of control for purposes of Section 280G of the Code, of the portion of
the applicable Payment that constitutes a “parachute payment” under
Section 280G(b)(2), as determined by the Accounting Firm for purposes of
determining whether and to what extent the Excise Tax will apply to such
Payment.

(iii) “Payment” shall mean any payment or distribution in the nature of
compensation (within the meaning of Section 280G(b)(2) of the Code) to or for
the benefit of the Executive, whether paid or payable pursuant to this Agreement
or otherwise.

(iv) “Safe Harbor Amount” means 2.99 times the Executive’s “base amount” within
the meaning of Section 280G(b)(3) of the Code.

(g) Notwithstanding anything else in this Section 8.9, in calculating the
Parachute Value, any accelerated vesting or other treatment of the High
Performance Units (“HPUs”) shall be disregarded (even if considered
compensation), and no Gross-Up Payment, if any, shall be paid with respect to
the HPUs or as a result of the HPUs.

8.10. Legal Fees. The Partnership shall promptly pay upon presentation of
appropriate documentation the reasonable legal fees incurred by the Executive in
connection with the negotiation and documentation of this Agreement, together
with a full tax gross-up to the extent any such amount is taxable to the
Executive.

8.11. Survivorship. Except as otherwise expressly set forth in this Agreement,
upon the expiration of the Term, the respective rights and obligations of the
parties shall survive such expiration to the extent necessary to carry out the
intentions of the parties as embodied in this Agreement. This Agreement shall
continue in effect until there are no further rights or obligations of the
parties outstanding hereunder and shall not be terminated by either party
without the express prior written consent of both parties.

8.12. Counterparts. This Agreement may be executed in counterparts (including by
fax or pdf) which, when taken together, shall constitute one and the same
agreement of the parties.

8.13. Partnership Representations. The Partnership represents and warrants to
the Executive that (i) the execution, delivery and performance of this Agreement
(and the agreements referred to herein) by the Partnership has been fully and
validly authorized by all necessary action of the Partnership, (ii) the officer
signing this Agreement on behalf of the Partnership is duly authorized to do so,
(iii) the execution, delivery and performance of this Agreement does not violate
any applicable law, regulation, order, judgment or decree or any agreement, plan
or corporate governance document to which the Partnership is a party or by which
it is bound and (iv) upon execution and delivery of this Agreement by the
Executive and the Partnership, it shall be a valid and binding obligation of the
Partnership enforceable against it in accordance with its terms, except to the
extent that enforceability may be limited by applicable bankruptcy, insolvency
or similar laws affecting the enforcement of creditors’ rights generally.

[End of Text — Signature page follows]

1

IN WITNESS WHEREOF, the Partnership has caused this Agreement to be duly
executed and the Executive has hereunto set his hand, as of this 29th day of
December, 2008.

THE PARTNERSHIP:

AIMCO Properties, L.P.

By: AIMCO-GP, Inc., its general partner

By: /s/ James G. Purvis
Name: James G. Purvis
Title: Executive Vice President – Human Resources


EXECUTIVE

/s/ Terry Considine
Terry Considine

AGREED TO BY THE COMPANY:
Apartment Investment and Management Company

By: /s/ James G. Purvis
Name: James G. Purvis
Title: Executive Vice President – Human Resources


2

Exhibit A

SEPARATION AGREEMENT

The purpose of this Separation Agreement (this “Agreement”) is to confirm the
terms regarding Your separation of employment from AIMCO Properties, L.P. (the
“Partnership”) and its related entities (“AIMCO” or the “Company”). As more
fully set forth below, the Partnership desires to provide You with certain
benefits in exchange for certain agreements by You.

1. Definitions.



  (a)   “You” and “Your” shall refer to Terry Considine.



  (b)   The “Separation Date” shall be [INSERT DATE], 20     .



  (c)   You are over forty (40) years of age, and the provisions of
Section 5(c). hereof apply to this Agreement. The additional amount paid to You
in consideration for Your execution of a waiver under the Age Discrimination in
Employment Act (the “ADEA Amount”) shall be $[INSERT AMOUNT], such amount being
equal to 1 week of Your current base pay.

2. Separation of Employment. Your employment with AIMCO will terminate effective
as of the Separation Date. On such date You had a separation from service,
within the meaning of Internal Revenue Code Section 409A and the regulations and
guidance promulgated thereunder. From and after the Separation Date, You shall
have no authority and shall not represent Yourself as an employee or agent of
any of the AIMCO Parties (as defined below).

3. Separation Pay and Benefits. You will receive payments and benefits in
accordance with Section 5.4(b) of Your employment agreement with the Partnership
dated [     ], 2008 (the “Employment Agreement”).

4. Return of Company Property, Confidentiality, Non-Solicitation, Proprietary
Information, Non-Disparagement, Breach. You expressly acknowledge and agree to
the following:



  (a)   that You have returned to AIMCO all AIMCO Party documents (and any
copies thereof) and property (including without limitation all keys, badges,
credit cards, phone cards, cellular phones, computers, software, etc.);
provided, the Company confirms that Your rolodex (or other tangible or
electronic address book) and Your cellular telephone number are Your personal
property; and



  (b)   that the restrictive covenants set forth in Section 6 of Your Employment
Agreement shall survive the Date of Termination in accordance with the terms
thereof.

5. Release of Claims. You hereby agree and acknowledge that by signing this
Agreement You, on behalf of Yourself and Your heirs, successors, agents,
assigns, executors, administrators, dependents and family members (collectively,
including You, the “Employee Parties”) hereby generally, completely, absolutely
and unconditionally release, waive, acquit, forever discharge, indemnify and
hold harmless the AIMCO Parties (as defined below) from and against any and all
Claims (as defined below) against any or all of the AIMCO Parties whatsoever for
any alleged action, inaction or circumstance existing or arising from the
beginning of time through the date this Agreement is executed by all parties.
Your waiver and release herein is intended to bar any form of Claim against any
or all of the AIMCO Parties seeking any form of relief including, without
limitation, equitable relief (whether declaratory, injunctive or otherwise), the
recovery of any damages or any other form of monetary recovery whatsoever
(including, without limitation, back pay, front pay, compensatory damages,
emotional distress damages, punitive damages, attorneys fees and any other
costs) against any or all of the AIMCO Parties, for any alleged action, inaction
or circumstance existing or arising through the date this Agreement is executed
by all parties. The foregoing waiver and release constitutes a FULL AND FINAL
RELEASE OF ALL CLAIMS, and shall apply to all known and unknown claims or
damages existing as of the date this Agreement is executed by all parties.



  (a)   Without limiting the foregoing general waiver and release, on behalf of
the Employee Parties, You specifically waive and release any and all of the
AIMCO Parties from any Claim arising from or related to Your employment
relationship with the Company or the termination thereof, including, without
limitation:

(i) Claims under any local, state, federal or foreign discrimination, fair
employment practices or other employment related statute, regulation or
executive order (as they may have been amended through the Effective Date)
prohibiting discrimination or harassment based upon any protected status
including, without limitation, race, religion, citizenship, national origin,
age, gender, genetic carrier status, marital status, disability, veteran status
or sexual orientation. Without limitation, specifically included in this
paragraph are any Claims arising under the federal Age Discrimination in
Employment Act, the Older Workers Benefit Protection Act, the Civil Rights Acts
of 1866 and 1871, Title VII of the Civil Rights Act of 1964, the Civil Rights
Act of 1991, the Equal Pay Act, the Immigration Reform and Control Act, the
Americans With Disabilities Act and any similar local, state, federal or foreign
statute or law.

(ii) Claims under any other local, state, federal or foreign employment related
statute, regulation or executive order (as they may have been amended through
the Effective Date) relating to wages, hours or any other terms and conditions
of employment. Without limitation, specifically included in this paragraph are
any Claims arising under the Fair Labor Standards Act, the Family and Medical
Leave Act of 1993, the National Labor Relations Act, and any similar local,
state, federal or foreign statute or law.

(iii) Claims under any local, state, federal or foreign common law theory
including, without limitation, wrongful discharge, breach of express or implied
contract, promissory estoppel, unjust enrichment, breach of a covenant of good
faith and fair dealing, violation of public policy, defamation, interference
with contractual relations, intentional or negligent infliction of emotional
distress, invasion of privacy, misrepresentation, deceit, fraud or negligence.

(iv) Any other Claim arising under local, state, or federal law.



  (b)   Notwithstanding the foregoing, this Section 5 does not release AIMCO
from any obligation expressly set forth in this Agreement, Your rights to
indemnification and coverage under the Company’s directors and officers
liability insurance as set forth in Section 7 of Your Employment Agreement, or
any obligation of the Company to pay or provide You with accrued and vested
benefits under any employee benefit plan in which You participated prior to the
Date of Termination in accordance with the terms thereof. You acknowledge and
agree that, but for providing this waiver and release, You would not be
receiving the Separation Pay being provided to You under the terms of Your
Employment Agreement.



  (c)   You explicitly acknowledge that if You are over forty (40) years of age,
You have specific rights under the Age Discrimination in Employment Act
(“ADEA”), which prohibits discrimination on the basis of age, and the releases
set forth in this Section 5(c) are intended to release any right that You may
have to file a claim against any or all of the AIMCO Parties alleging
discrimination on the basis of age. It is AIMCO’s desire and intent to make
certain that You fully understand the provisions and effects of this Agreement.
To that end, You have been encouraged and given the opportunity to consult with
legal counsel for the purpose of reviewing the terms of this Agreement.
Consistent with the provisions of the Older Worker Benefits Protection Act
(“OWBPA”), AIMCO is providing You with [twenty-one (21)/forty-five (45)] days in
which to consider and accept the terms of this Agreement by signing below and
returning it to the Senior Human Resources Executive in Denver, Colorado. In
addition, You may rescind Your assent to this Agreement within seven (7) days
after You sign it. To do so, You must deliver a notice of rescission to the
Senior Human Resources Executive. To be effective, such rescission must be hand
delivered or postmarked within the seven (7) day period and sent by certified
mail, return receipt requested, to the Senior Human Resources Executive, AIMCO
Properties L.P., 4582 South Ulster Street Parkway, Suite 1100, Denver, Colorado
80237. By executing this Agreement, You are acknowledging that You have been
afforded sufficient time to understand the terms and effects of this Agreement,
that Your agreements and obligations hereunder are made voluntarily, knowingly
and without duress, and that neither any of the AIMCO Parties nor their agents
or representatives have made any representations inconsistent with the
provisions of this Agreement.

6. Miscellaneous.

For the purposes hereof, the term “Claims” shall mean any and all claims,
demands, debts, liens, agreements, promises causes of action, liability,
damages, costs, and expenses of any kind and nature whatsoever, whether arising
under state, federal or local law, administrative rule or regulation, common
law, contract, tort, or in equity, known or unknown, whether accrued,
contingent, inchoate or otherwise, suspected or unsuspected, raised
affirmatively or by way of defense or offset, including, without limitation any
consequences flowing, resulting, or which might result therefrom.

For the purposes hereof, the term “AIMCO Parties” shall mean AIMCO and any and
all of its subsidiaries, affiliates, divisions, acquiring and/or ownership
entities, parent, associated or allied companies, corporations, firms,
partnerships, management companies, and/or organizations, purchasers of assets
or stock, investors, joint ventures, and any related entities (including,
without limitation, any management company and its subsidiaries and affiliates),
and the shareholders (past and present), successors, predecessors, counsel,
assigns, board members, insurers, officers, partners, directors, joint
venturers, managers, members, fiduciaries, trustees, agents, representatives,
counsel or employees thereof jointly and severally, in both their personal and
corporate capacities. The AIMCO Parties are hereby made third party
beneficiaries of this Agreement.

This Agreement, along with Your Employment Agreement, contains the entire
agreement and understanding by and between You and Company with respect to
matters set forth herein. No change, amendment or modification herein hereto
shall be valid or binding unless the same is in writing and signed by the party
intended to be bound. No waiver of any provision or any particular breach or
default of this Agreement shall be valid unless the same is in writing and
signed by the party against whom such waiver is sought to be enforced; moreover,
no valid waiver of any provision or any particular breach or default of this
Agreement at any time shall be deemed a waiver of any other provision or prior
or subsequent breach or default of this Agreement at such time or be deemed a
valid waiver of such provision at any other time. No failure or delay in
exercising any right under this Agreement shall operate as a waiver thereof or
of any other right, and the failure of any party to seek redress for violation
of or to insist upon the strict performance of any covenant or condition of this
Agreement shall not prevent a subsequent act, which would have originally
constituted a violation, from having the effect of any original violation. No
single or partial exercise by any party of any right, power or remedy will
preclude any other or future exercise thereof or of any other remedy. A
determination that any provision of this Agreement is prohibited by law or
unenforceable shall not affect the validity or enforceability of any other
provision of this Agreement.

The provisions of Section 8.7 of Your Employment Agreement shall govern any
controversy, dispute, or Claim of any nature arising out of, in connection with,
or in relation to the interpretation, performance or breach of this Agreement,
including any Claim based on contract, tort or statute.

This Agreement shall be governed by, and interpreted in accordance with, the
laws of the state of Colorado without reference to its conflict of laws rules.
This Agreement may be executed by facsimile and in any number of counterparts;
all such counterparts shall be deemed to constitute one and the same instrument,
and each counterpart (whether an original, a facsimile or other copy) shall be
deemed an original hereof.

If the foregoing correctly sets forth our understanding, please sign, date and
return the enclosed copy of this Agreement to the Senior Human Resources
Executive at AIMCO within [twenty-one (21)/forty-five (45)] days. This Agreement
may be executed in counterparts.

CONFIRMED, CONSENTED AND AGREED TO BY YOU:

Terry Considine

Date:

AGREED TO BY THE COMPANY:

AIMCO PROPERTIES, L.P.

By: AIMCO-GP, Inc., its general partner

By:
Name:
Title:




    Date:

3